Citation Nr: 1339718	
Decision Date: 12/03/13    Archive Date: 12/18/13

DOCKET NO.  09-13 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Appellant had a period of active duty for training (ACDUTRA) in the U.S. Air Force National Guard from November 1971 to May 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In February 2011, the Board remanded these matters to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that RO/AMC attempt to obtain the Appellant's up-to-date VA and private treatment records.  These records subsequently were associated with the claims file.  The Board also directed the RO/AMC to schedule the Appellant for appropriate VA examination to determine the nature and etiology of his bilateral hearing loss and tinnitus.  This examination occurred in March 2011.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDING OF FACT

The record evidence indicates that the Appellant's bilateral hearing loss and tinnitus are not related to active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in active service, nor may sensorineural hearing loss be presumed to have been incurred in service.  38 U.S.C.A. §§ 101(2), 101(24), 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6(a), 3.303, 3.304, 3.307, 3.309 (2013). 

2.  Tinnitus was not incurred in active service.  38 U.S.C.A. §§ 101(2), 101(24), 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6(a), 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In a letter issued in June 2008, VA notified the Appellant of the information and evidence needed to substantiate and complete his claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the Appellant to submit medical evidence relating the claimed disabilities to active service and noted other types of evidence the Appellant could submit in support of his claims.  The Appellant also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Appellant be advised to submit any additional information in support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional notice of the five elements of a service-connection claim was provided in the June 2008 VCAA notice letter and in January 2009, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As will be explained below in greater detail, the evidence does not support granting service connection for bilateral hearing loss or for tinnitus.  Because the Appellant was fully informed of the evidence needed to substantiate these claims, any failure of the RO to notify him under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Appellant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to an Appellant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The June 2008 VCAA notice letter was issued to the Appellant and his service representative prior to the currently appealed rating decision issued in November 2008; thus, this notice was timely.  Because both of the Appellant's claims are being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.  And any defect in the timing or content of the notice provided to the Appellant and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Appellant in obtaining evidence and affording him the opportunity to give testimony before the RO and the Board, although he declined to do so.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Appellant's claims file; he has not contended otherwise.  The Appellant's Virtual VA claims file has been reviewed.  The Appellant also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.

The Appellant has been provided with VA examinations which address the contended causal relationship between the claimed disabilities and active service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claims adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Appellant and no further action is necessary to meet the requirements of the VCAA.

Service Connection for Bilateral Hearing Loss and Tinnitus

The Appellant contends that he incurred his current bilateral hearing loss and tinnitus during active service.  He essentially contends that in-service noise exposure caused or contributed to his current bilateral hearing loss and tinnitus.

Law and Regulations

A "Veteran" is "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2) (West 2002 & Supp. 2013).  " Active military, naval, or air service" includes active duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a) (2013).  It also includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty and any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  Id.  The effect of the distinction between active duty versus ACDUTRA and INACDUTRA is that an individual who has served on active duty is a Veteran while an individual who has served only on ACDUTRA and/or INACDUTRA must establish a service-connected disability in order to achieve Veteran status.  See Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, including sensorineural hearing loss (as an organic disease of the nervous system), are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Clinically, the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).   For compensation purposes, however, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater or where the auditory thresholds for at least three of these frequencies are 26 dB or greater or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit recently overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also 38 C.F.R. § 3.309(a).  Because tinnitus is not explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a), the Board finds that Savage and the theory of continuity of symptomatology in service connection claims is inapplicable to this claim.  By contrast, because sensorineural hearing loss (as an organic disease of the nervous system) is considered a "chronic" disability under 38 C.F.R. § 3.309(a), the theory of continuity of symptomatology remains valid in adjudicating that part of the Appellant's claim of service connection for bilateral hearing loss.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Factual Background

The Appellant's available service treatment records show that, at an enlistment physical examination in November 1971 at the beginning of his period of ACDUTRA, he denied all relevant pre-service history.  Clinical evaluation was completely normal.  The Appellant's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
20
5
15
5
5

Following his period of ACDUTRA, the Appellant's service treatment records show that he reported on a medical history report completed in September 1972 that he was in good health and denied "a significant change in my physical condition since the last physical examination."  He also denied "any significant illness or injury since my last physical examination" on medical history reports completed annually from 1973 to 1977 and from 1979 to 1981.

On a periodic physical examination in November 1978, the Appellant denied any relevant medical history.  Clinical evaluation of the Appellant's ears was normal.  The Appellant's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
5
5
10
LEFT
5
5
5
5
5

On periodic physical examination in October 1982, the Appellant denied any relevant medical history.  Clinical evaluation of the Appellant's ears was normal.  The Appellant's pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
10
5
LEFT
0
5
5
5
5

The examiner stated that the Appellant's examination was "essentially negative."

On periodic physical examination in October 1986, clinical evaluation of the Appellant's ears was normal.  The Appellant's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
5
5
LEFT
0
5
10
10
5

The Appellant's post-service VA treatment records show that, following VA audiology examination in October 2008, the VA audiologist stated:

Although the [Appellant] was pleasant in demeanor, the test results were inconsistent and do not appear to reflect the [Appellant's] maximal effort.  The [Appellant] was reinstructed and encouraged throughout testing with no improvement in his admitted responses.  There was poor inter[-]test reliability.  Test results [are] considered invalid and unreliable and therefore were not reported.

The National Personnel Records Center (NPRC) in St. Louis, Missouri, notified VA in August 2008 that the Appellant's only active service was his period of ACDUTRA from November 6, 1971, to May 3, 1972.

On VA audiology examination in March 2011, the Appellant's complaints included bilateral hearing loss "worse to the left ear with onset about one year ago.  He has difficulty hearing in crowded rooms.  He uses the speaker phone option on his telephone."  The Appellant also complained of constant bilateral tinnitus.  "The onset was about ten years ago."  The VA examiner reviewed the Appellant's claims file, including his service treatment records and post-service VA treatment records.  The Appellant's tinnitus occurred 5-6 times a day "and lasts for 30 minutes.  It is bothersome to him because it makes him think the telephone is ringing and it really is not."  The Appellant reported a history of in-service noise exposure "doing flightline ground checks and working inside the hangers with hearing protection."  He also reported being "behind a building when an airplane engine exploded" in 1972.  He denied any history of civilian, occupational, or recreational noise exposure.  The Appellant's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
25
40
LEFT
15
20
35
30
35

Speech audiometry revealed speech recognition ability of 96 percent in each ear.  Otoscopic examination showed bilateral ear canals free of cerumen.  The VA examiner opined that it was not at least as likely as not that the Veteran's bilateral hearing loss or tinnitus was related to active service.  The rationale for this opinion was that there were no complaints of hearing loss or tinnitus in the service treatment records.  The rationale also was that the Appellant had reported the onset of bilateral hearing loss to be 1 year earlier (around 2009-2010) and 5-6 years earlier (around 2005-2006) for tinnitus.  "Research does not support a 20-year delay in the development of the conditions."  The rationale further was that the Appellant's hearing was normal when he was discharged from service.  The diagnosis was normal to mild sensorineural hearing loss bilaterally.

Analysis

The Board finds that the preponderance of the evidence is against the Appellant's claims of service connection for bilateral hearing loss and for tinnitus.  The Appellant essentially contends that he incurred both of these disabilities during a period of ACDUTRA from November 1971 to May 1972 (his only period of service).  The record evidence does not support the Appellant's assertions regarding in-service incurrence of either bilateral hearing loss or tinnitus or an etiological relationship between either of these disabilities and his period of ACDUTRA.  It shows instead that, although the Appellant has been diagnosed as having mild bilateral sensorineural hearing loss and reports experiencing constant bilateral tinnitus, neither of these disabilities is related to his period of ACDUTRA.  As the VA examiner noted in March 2011, the Appellant's available service treatment records from his period of ACDUTRA between November 1971 and May 1972 show no complaints of or treatment for either bilateral hearing loss or tinnitus.  The Board recognizes that the lack of service treatment records showing complaints of or treatment for either bilateral hearing loss or tinnitus does not preclude granting service connection for either disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. 303, 309 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms"). 

The evidence also does not suggest that the Appellant complained of or was treated for either bilateral hearing loss or tinnitus for many years following his ACDUTRA.  The Appellant himself reported annually for many years following his ACDUTRA that he had no significant change in his medical condition.  Repeated audiology examinations conducted in November 1978, October 1982, and in October 1986 after the Appellant's period of ACDUTRA ended in May 1972 also do not show the presence of hearing loss for VA compensation purposes.  See 38 C.F.R. § 3.385 (2013).  The Board again recognizes that the lack of contemporaneous records does not preclude granting service connection for a claimed disability.  See Buchanan, 451 F.3d at 1337, and Barr, 21 Vet. App. at 303.

However, the Board finds it especially persuasive that, when examined for VA compensation purposes in March 2011, the Appellant himself dated the onset of bilateral hearing loss and tinnitus to several decades after the end of his period of ACDUTRA in May 1972.  As the March 2011 VA audiologist noted, the Appellant reported that his bilateral hearing loss had begun only in approximately 2009-2010 and his tinnitus had begun only in approximately 2005-2006.  The Board also finds the March 2011 VA audiology examination report to be especially persuasive because the VA audiologist provided detailed information regarding the impact of the Appellant's bilateral hearing loss on his daily functioning.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The March 2011 audiometric testing results indicated the presence of bilateral hearing loss, which the VA audiologist characterized as mild.  This audiologist also provided a comprehensive rationale for her opinion that neither the Veteran's bilateral hearing loss nor his tinnitus was related to active service, especially in light of the "20-year delay in the development of the conditions" which the Appellant reported and which was not supported by a review of the relevant medical literature.  See also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  There is no competent contrary opinion of record.  The Appellant also has not identified or submitted any evidence, to include a medical nexus, which demonstrates that either his bilateral hearing loss or tinnitus is related to his period of ACDUTRA.  In summary, the Board finds that service connection is not warranted for bilateral hearing loss or for tinnitus.

The Board finally finds that service connection for sensorineural hearing loss (as an organic disease of the nervous system) is not warranted on a presumptive service connection basis as a chronic disease.  See 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  The record evidence does not suggest that the Appellant experienced sensorineural hearing loss during his period of ACDUTRA (his only period of service) between November 1971 and May 1972 or within the first post-service year (i.e., by May 1973) such that service connection for sensorineural hearing loss is warranted on a presumptive basis.  The Appellant specifically reported in September 1972 that he was in good health and denied "a significant change in my physical condition since the last physical examination."  Thus, service connection for sensorineural hearing loss on a presumptive basis is not warranted.  Id.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  An Appellant is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr, 21 Vet. App. at 309 (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337; Barr, 21 Vet. App. at 303.  In determining whether statements submitted by an Appellant are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claims, in recent statements, the Appellant has asserted that his symptoms of bilateral hearing loss and tinnitus have been continuous since service.  He asserts that he continued to experience symptoms relating to bilateral hearing loss (difficulty hearing) and tinnitus (constant ringing in his ears) after he was discharged from his period of ACDUTRA.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Appellant did not experience continuous symptoms of either of these disabilities after his ACDUTRA ended.  Further, the Board concludes that the Appellant's assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Appellant's more recently-reported history of continued symptoms of bilateral hearing loss and tinnitus since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorders began in service, in the more contemporaneous medical history he gave in September 1972, approximately 4 months after the end of his period of ACDUTRA in May 1972 (his only period of service), the Appellant denied any history or complaints of symptoms of bilateral hearing loss or tinnitus.  
What the Appellant reported in September 1972 is contemporaneous to his period of ACDUTRA (his only period of service) so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).  

The post-service medical evidence does not reflect complaints or treatment related to bilateral hearing loss or tinnitus for many years following active service.  The Board emphasizes the multi-year gap between discharge from ACDUTRA (1972) and initial reported symptoms related to bilateral hearing loss in approximately 2009-2010 and initial reported symptoms related to tinnitus in approximately 2005-2006 (as the Appellant reported at his most recent VA examination in March 2011).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (finding lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).

The Board notes that the Appellant sought treatment for a myriad of medical complaints since discharge from service, including depression.  Significantly, during that treatment, when he specifically complained of other problems, he never reported complaints related to bilateral hearing loss or tinnitus.  Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

As noted elsewhere, at his most recent VA audiology examination in March 2011, the Appellant did not report the onset of bilateral hearing loss or tinnitus symptomatology during or soon after service or even indicate that the symptoms were of longstanding duration.  Instead, he reported that his bilateral hearing loss had begun only in approximately 2009-2010 and his tinnitus had begun only in approximately 2005-2006.  Such histories reported by the Appellant for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Id.

He did not claim that symptoms of his disorders began in (or soon after) service until he filed his current VA disability compensation claims.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories and his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).  These inconsistencies in the record weigh against the Appellant's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Appellant's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings, the absence of complaints or treatment for years after service, and his own previous histories of onset of symptoms given after service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


